Citation Nr: 0121645	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine addiction.

2.  Entitlement to service connection for a lung disability, 
claimed as a result of tobacco use in service.

3.  Entitlement to service connection for hypertensive 
vascular disease, claimed as a result of tobacco use in 
service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied the three issues 
now on appeal.

The Board denied the veteran's appeal of the October 1998 
rating decision in an October 2000 decision, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  By Order dated in January 2001, 
the Court vacated the October 2000 Board decision, and 
remanded the case, for additional development and re-
adjudication, consistent with the newly-enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

REMAND

The veteran contends, in essence, that he is entitled to be 
service-connected for nicotine dependence, and for a lung 
disability and hypertensive vascular disease, both of which 
he believes are the result of his tobacco use during service.  
After a review of the evidentiary record, the Board is of the 
opinion that additional development is needed prior to 
appellate disposition of this case.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the above mentioned VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines VA's obligations with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000). See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id.  
(to be codified at 38 U.S.C.A. § 5103A(d)(2)).

The new statutory duty also requires VA to satisfy several 
notice requirements. Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim, and 
indicating whether VA will attempt to obtain this evidence, 
or if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  Specifically, it is the Board's opinion 
that the veteran should be examined by VA, in order to 
confirm the claimed diagnoses and obtain medical opinions on 
the question of the etiology of the claimed disabilities.  
Also, the RO should make sure that the record is complete in 
terms of evidence reflecting VA and/or private medical 
treatment for the claimed conditions, since 1999, if any.  
Additionally, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Accordingly, this case is remanded for the following 
additional development:

1.  The RO should ask the veteran to 
indicate whether he has received VA 
and/or private medical treatment for the 
claimed disabilities between 1999 and the 
present time.  If the veteran responds in 
the affirmative, the RO should take 
appropriate action to secure and 
associate with the file said evidence.

2.  The veteran should then be afforded a 
VA medical examination (or examinations, 
if more than one examination is deemed 
necessary), by the appropriate specialist 
(or specialists).  The claims folder must 
be reviewed by the examiner prior to the 
examination, and the examiner should 
specifically note in the report that the 
record has been reviewed. 

The examiner should be asked to review 
the pertinent evidence in the file, 
including medical records such as the 
June 1994 hospital summary, describing 
the veteran's history of tobacco use.  
The examiner should order any necessary 
studies and/or tests, examine the 
veteran, and render a medical examination 
report that should include at least the 
following information:

A.  His or her opinion as to whether 
a diagnosis of nicotine dependence 
is warranted in this particular 
case.  If the answer to this 
question is in the affirmative, the 
examiner should also express his or 
her opinion as to whether it is more 
likely, less likely, or as likely as 
not that this particular disorder is 
etiologically related to service.

B.  His or her opinion as to what 
lung disability, or disabilities, 
the veteran currently suffers from.  
For each such disability, the 
examiner should then express his or 
her opinion as to whether it is more 
likely, less likely, or as likely as 
not that it is etiologically related 
to service and/or service related 
nicotine dependence.

C.  His or her opinion as to whether 
a diagnosis of hypertensive vascular 
disease is warranted in this 
particular case.  If the answer to 
this question is in the affirmative, 
the examiner should also express his 
or her opinion as to whether it is 
more likely, less likely, or as 
likely as not that this particular 
disorder is etiologically related to 
service and/or service related 
nicotine dependence.

The examiner should also be asked to 
report all findings, and the basis for 
his or her opinions and conclusions, in 
as much detail as possible in the medical 
examination report.

3.  Once all the above development has 
been accomplished, the RO should review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, has been completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

4.  Thereafter, the RO should re-
adjudicate the claims on appeal, keeping 
in mind the fact that the VCAA has 
eliminated the requirement of the 
submission of well grounded claims for 
service connection.  If, upon re-
adjudication, the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
appealed claims for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

The veteran is further advised that he has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



